NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                      JAY DEE BEATTE, JR., Appellant.

                             No. 1 CA-CR 21-0513
                              FILED 7-19-2022


           Appeal from the Superior Court in Mohave County
                        No. S8015CR201600440
          The Honorable Douglas Camacho, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Janelle A. McEachern Attorney at Law, Chandler
By Janelle A. McEachern
Counsel for Appellant
                             STATE v. BEATTE
                            Decision of the Court



                        MEMORANDUM DECISION

Judge Jennifer M. Perkins delivered the decision of the Court, in which
Presiding Judge David D. Weinzweig and Judge Brian Y. Furuya joined.


P E R K I N S, Judge:

¶1             Jay Dee Beatte, Jr., timely appealed in accordance with Anders
v. California, 386 U.S. 738 (1967) and State v. Leon, 104 Ariz. 297 (1969),
following his conviction for molestation of a child, a class two felony.
Beatte’s counsel has searched the record and found no arguable question of
law that is not frivolous. See Anders, 386 U.S. at 744; see also State v. Clark,
196 Ariz. 530, 537, ¶ 30 (App. 1999). Beatte did not file a pro per
supplemental brief.

¶2             Our obligation is to review the entire record for reversible
error, Clark, 196 Ariz. at 537, ¶ 30, viewing the evidence in the light most
favorable to sustaining the conviction and resolving all reasonable
inferences against Beatte. See State v. Guerra, 161 Ariz. 289, 293 (1989). After
reviewing the entire record, we find no error and affirm his conviction.

           FACTUAL AND PROCEDURAL BACKGROUND

¶3            In 2009, Bullhead City police received a report that during an
interview with Texas police, Beatte confessed to molesting the Victim while
in Bullhead City. Seven years later, a Grand Jury indicted Beatte for two
offenses: count one—sexual assault of a minor under 12 by domestic
violence, a class two felony; and count two—sexual conduct with a minor
by domestic violence, a class two felony. The superior court later dismissed
count one with prejudice and the State amended count two to molestation
of a child by domestic violence, a class two felony.

¶4            Beatte’s first jury trial produced a guilty verdict, but the
presiding juror expressed disagreement with that verdict. See State v. Beatte,
1 CA-CR 19-0503, 2020 WL 5950895, at *1–2, ¶¶ 1, 3–7 (Ariz. App. Oct. 8,
2020) (mem. decision). We vacated Beatte’s conviction, see id. at *7, ¶ 33, and
the State opted to retry him. Beatte moved to dismiss the child molestation
count with prejudice, arguing Arizona law barred his untimely
prosecution. The superior court denied his motion because class two sexual
felonies “may be commenced at any time.”



                                       2
                              STATE v. BEATTE
                             Decision of the Court

¶5           Upon retrial, the Victim testified that she met Beatte when he
began dating her mother—she was eight or nine years old at that time.
Beatte soon began molesting her. When the Victim was 11 years old, they
all moved into a motel room in Bullhead City, and the molestation
continued. Beatte put his fingers and mouth on and in her vagina while her
mother slept in a nearby bed. The Victim also testified that this touching
occurred on multiple occasions.

¶6           Garland, Texas detective Carlos Fernandez testified that he
interviewed Beatte after Beatte’s biological daughter reported he sexually
abused her. In that interview, Beatte admitted he inappropriately touched
Victim during their motel stay in Bullhead City. Beatte described the motel
room incidents as a continuation of he and Victim’s “touchy-feely thing”—
his euphemism for touching Victim’s vagina and performing “some oral
sex.”

¶7            Beatte testified that he lied about touching Victim during his
interrogation with Fernandez. He claimed he disclosed a non-existent
inappropriate relationship with Victim and perpetuated a lie for “leniency
because [he] had seen [his] uncle go through this same thing.” Beatte denied
ever molesting Victim, including during their stay in Bullhead City.

¶8            The State withdrew the domestic violence allegation against
Beatte. The jury found him guilty of molestation of a child, a dangerous
crime against children in the first degree, and the superior court sentenced
him to 28 years’ imprisonment. Beatte received 1,199 days of pre-
incarceration credit.

                                 DISCUSSION

¶9             The record reveals sufficient evidence by which the jury could
determine, beyond a reasonable doubt, that Beatte is guilty of the charged
offense. The record further reflects that all proceedings were conducted in
compliance with the Arizona Rules of Criminal Procedure, that Beatte was
represented by counsel at all stages of the proceedings, and that he was
present at all critical stages. See State v. Connor, 163 Ariz. 97, 104 (1990) (right
to counsel); see also State v. Bohn, 116 Ariz. 500, 503 (1977) (right to be present
at critical stages). Beatte had the opportunity to speak during sentencing
and the superior court stated on the record the factors it considered before
imposing a sentence within the statutory limits. See A.R.S. §§ 13-1410, -
1401(A)(3), -604.01, -705(E), -801; see also Ariz. R. Crim. P. 26.9, 26.10.




                                         3
                             STATE v. BEATTE
                            Decision of the Court

                               CONCLUSION

¶10           We have reviewed the entire record for arguable issues of law
and find none. We therefore affirm Beatte’s conviction and resulting
sentence. See Leon, 104 Ariz. at 300–01.

¶11            Defense counsel’s obligations pertaining to Beatte’s
representation in this appeal have ended. Counsel must only inform Beatte
of the outcome of this appeal and his future options, unless, upon review,
counsel finds “an issue appropriate for submission” to the Arizona
Supreme Court by petition for review. See State v. Shattuck, 140 Ariz. 582,
584–85 (1984). Beatte has 30 days from the date of this decision to proceed,
if he desires, with a pro per motion for reconsideration or petition for review.




                            AMY M. WOOD • Clerk of the Court
                            FILED:    JT


                                         4